DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/639,749, filed on 18 February 2020, in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 18 February, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on 15 July, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the People’s Republic of China on 26 August, 2019. It is noted, however, that applicant has not filed a certified copy of the CN201910789370.0 application as required by 37 CFR 1.55.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0322006 (Song).
Regarding claim 14 Song discloses at annotated Figures 5 and  6 flexible display panel comprising a panel area, the panel area, as annotated, comprising a display area, 30 [0032], and a non-display area, as annotated, wherein the flexible display panel further comprises: a flexible base substrate, 21, comprising a first polyimide layer, [0036], a water-oxygen barrier layer, 22 or 25 [0035], and a second polyimide layer, 24 
    PNG
    media_image1.png
    771
    692
    media_image1.png
    Greyscale
[0038] where Song teaches PI is a material for a soft layer, sequentially stacked and disposed, as shown, the flexible base substrate further comprising a protective layer, 50 [ 0043], disposed in the non-display area, as shown, wherein the protective layer covers a partial lateral side, as annotated, of the second polyimide layer, 24, in the non-display area, as shown, and a lateral side of the water-oxygen barrier layer, as annotated, in the non-display area, as shown; and a panel display assembly, 30 [0038], disposed on the flexible base substrate, as shown.
Regarding claim 15 which depends upon claim 14, Song teaches an outer surface of the protective layer protrudes from a side of the non-display area.
claim 18 which depends upon claim 14, wherein a thickness of the protective layer is greater than 0 µm.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 14 wherein a thickness of the protective layer ranges from 1 to 10 µm because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 19 which depends upon claim 14, Song teaches the protective layer further covers a partial lateral side of the first polyimide layer, as annotated, at the laser cut line, as shown.
Regarding claim 20 which depends upon claim 14, Song teaches and suggests the panel display assembly comprise a thin film transistor array layer, 30 [0028, 32], a light emitting layer, [0032], and an encapsulation layer, 40 [0033] sequentially stacked and disposed on the second polyimide layer, 24 as shown, corresponding to the display area, as shown, wherein the encapsulation layer covers a lateral side of the thin film transistor array layer and a lateral side of the light emitting layer in the non-display area as shown, and partially covers the second polyimide layer, as shown.
Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject 
Regarding claim 16 the prior art does not teach the device of claim 14, wherein a material of the protective layer comprises at least one of aluminum, tin, lead, bismuth, silver, and copper, or at least one of an aluminum-based alloy, a tin-based alloy, a lead-based alloy, a bismuth-based alloy, a silver-based alloy, and a copper-based alloy.
Regarding claim 17 the prior art does not teach the device of claim 14, wherein a material of the protective layer comprises at least one of an aluminum-based alloy, a tin-based alloy, a lead-based alloy, a bismuth-based alloy, a silver-based alloy, and a copper-based alloy.
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Examiner opines that U.S. 2014/0323006 (Song) is the most pertinent prior art.  Song teaches and suggests a preparation method of a flexible display panel, comprising steps of: providing a rigid substrate, 10 [0031], the rigid substrate having a panel area, as annotated, and a panel edge area, as annotated, divided by a laser cut line, as shown;  preparing a first polyimide layer, 21 [0036], on the rigid substrate, the first polyimide layer being formed in the panel area; depositing a water-oxygen barrier layer, 22/25 [0038], on the first polyimide layer, the water-oxygen barrier layer covering the first polyimide layer; preparing a protective layer, 50 [0043], on the water-oxygen barrier layer, the protective layer extending from the laser cut line to the panel area and the panel edge area respectively, as shown, wherein an initial thickness 
Claims 2-13 depend directly or indirectly on claim 1 and area allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893